 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     EASTERN DISTRICT OF CALIFORNIA
10
11 ARLEEN GUNSKI, an individual,                  Case No. 2:18-cv-02814-TLN-KJN
12              Plaintiff,                        (Honorable Troy L. Nunley)
13        vs.
                                                  ORDER GRANTING
14 METROPOLITAN LIFE INSURANCE                    STIPULATION FOR
   COMPANY, a New York Corporation;               ADDITIONAL TIME FOR
15 PACIFIC GAS AND ELECTRIC                       DEFENDANTS TO RESPOND
   COMPANY, a California corporation;             TO PLAINTIFF’S COMPLAINT
16 SYMETRA LIFE INSURANCE                         (NOT MORE THAN 28 DAYS)
17 COMPANY,      a Washington corporation;
   I.B.E.W. LOCAL UNION 1245-
                                                  [Filed concurrently with Stipulation]
18 ENERGY WORKERS CENTER, INC., a                 Original Response Date: November
   California corporation (DBA                    20, 2018
19 International Brotherhood of Electrical        Stipulated Date: December 18,
   Workers - Local Union 1245); and DOES          2018r
20 1-20, inclusive,
21              Defendants.
                                                  Complaint Filed: October 20, 2018
22
23
24
25
26
27
28          ORDER GRANTING STIPULATION FOR ADDITIONAL TIME FOR DEFENDANTS TO RESPOND
                                      TO PLAINTIFF’S COMPLAINT (NOT MORE THAN 28 DAYS)
                                                             Case No. 2:18-cv-02814-TLN-KJN
                                                                             302939071v1 1015307
 1                                        ORDER
 2
 3         Based on the Stipulation of the parties, the deadline for Defendants
 4   Metropolitan Life Insurance Company and Pacific Gas & Electric Company to
 5   respond to Plaintiff’s Complaint is hereby extended to December 18, 2018.
 6
 7         IT IS SO ORDERED.
 8
 9   Dated: December 18, 2018
10
11
12                                 Troy L. Nunley
13                                 United States District Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             1
             ORDER GRANTING STIPULATION FOR ADDITIONAL TIME FOR DEFENDANTS TO RESPOND
                                       TO PLAINTIFF’S COMPLAINT (NOT MORE THAN 28 DAYS)
                                                              Case No. 2:18-cv-02814-TLN-KJN
                                                                              302939071v1 1015307
